331 F.2d 600
UNITED STATES of America, Plaintiff-Appellee,v.Daniel Wesley HARRIS, Defendant-Appellant.
No. 15564.
United States Court of Appeals Sixth Circuit.
May 13, 1964.

Melvin Schaengold, Cincinnati, Ohio, on brief for appellant.
Joseph P. Kinneary, U. S. Atty., Charles G. Heyd, Asst. U. S. Atty., Cincinnati, Ohio, on brief for appellee.
Before MILLER and EDWARDS, Circuit Judges, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
The defendant, Daniel Wesley Harris, was convicted on June 13, 1963, under a one-count indictment charging him with the illegal possession of nontaxpaid whiskey in Lincoln Heights, Ohio, in the Southern District of Ohio, in violation of Sections 5205(a) (2) and 5604(a) (1), Title 26, United States Code. The District Judge overruled defendant's motion for judgment of acquittal under Rule 29, Rules of Criminal Procedure.


2
On this appeal defendant concedes that there was undisputed evidence that the alleged offense took place in Hamilton County, Ohio. However, the record also shows that no evidence was introduced showing that Hamilton County, Ohio, was in the Southern District of Ohio. The defendant contends that the Government failed to prove venue in the Southern District of Ohio, as charged in the indictment.


3
The District Judge instructed the jury that "Hamilton County, Ohio is located in said Southern District of Ohio." The defendant contends that the District Judge was not authorized to so charge the jury.


4
We think the instruction was a proper one. The District Court may take judicial notice of established geographical facts. Krench v. United States, 42 F.2d 354, 355, C.A. 6th; Weaver v. United States, 298 F.2d 496, 499, C.A. 5th; Rutherford v. United States, 264 F.2d 180, 186, C.A. 9th; United States v. Echeles, 222 F.2d 144, 158, C.A. 7th, cert. denied, 350 U.S. 828, 76 S. Ct. 58, 100 L. Ed. 739, rehearing denied, 350 U.S. 905, 76 S. Ct. 176, 100 L. Ed. 795.


5
The District Court will also take judicial notice of the statutes of the United States. United States v. Fullard-Leo, 331 U.S. 256, 269, 67 S. Ct. 1287, 91 L. Ed. 1474; Louisville Gas & Electric Co. v. Federal Power Commission, 129 F.2d 126, 134, C.A. 6th, cert. denied, 318 U.S. 761, 63 S. Ct. 559, 87 L. Ed. 1133, rehearing denied, 318 U.S. 800, 63 S. Ct. 768, 87 L. Ed. 1164; Cohen v. United States, 129 F.2d 733, 736, C.A. 8th. Section 115(b) (1), Title 28, United States Code, provides that Hamilton County is in the Southern District of Ohio.


6
Nor is it necessary that the Court be requested to take judicial notice of a fact before it is authorized to do so. The Court may take judicial notice sua sponte. Weaver v. United States, supra, 298 F.2d 496, 498, C.A. 5th; Mills v. Denver Tramway Corp., 155 F.2d 808, 812, C.A. 10th.


7
The judgment is affirmed.